DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 01/10/2022. Claims 5, 10, 13, and 17 were canceled before. Claims 1-4, 6-9, 11-12, 14-16, and 18-20 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11-12, 14-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Zhang et al. US 2020/0133513) is cited in this Office Action necessitated by the amendment.
	In view of the new reference, independent claims 1, 11, and 18 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-12, and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Independent claim 1 as amended recites, inter alia, “a memory configured to store the actual memory block usage of each memory block of the plurality of memory blocks for a predetermined cycle time”.
There are at least two interpretations of the above claim limitation. The first interpretation is that the memory may be configured to store the actual memory block usage of each memory block of the plurality of memory blocks where the actual memory block usage of each of the plurality of memory blocks is the same (e.g., 1000 P/E cycles for each of the plurality of memory blocks). The second interpretation is that the actual memory block usage of each memory block of the plurality of memory blocks are different (e.g., a first memory block has an actual usage of 1000 P/E cycles, a second memory block has an actual usage of 2000 P/E cycles, a third memory block has an actual usage of 3000 P/E cycles, and so on). Because the claim limitation has multiple interpretations, the claimed invention as a whole is indefinite.
Dependent claims 2-4 and 6-9 directly depend from independent claim 1 and these claims are rejected based on their dependency to independent claim 1.
Independent claim 11 recites, as amended, similar language and this claim is rejected for the aforementioned reason.
Dependent claims 12 and 14-16 directly depend from independent claim 1 and these claims are rejected based on their dependency to independent claim 11.
For the purposes of this examination and in view of the instant filed specification, for example, see paragraph [0094] of the instant filed specification, since data is written 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov et al. US 2020/0042193 (“Dalmatov”) in view of Zhang et al. US 2020/0133513 (“Zhang”) and in further view of Neufeld et al. US 2020/0004671 (“Neufeld”) and in further view of Lee US 2017/0337001 (“Lee”).
As per independent claim 1, Dalmatov teaches A controller (A storage processor (SP) 120, para 0021 and FIG. 1) for controlling a memory device (Storage 180, para 0021 and FIGS. 1 and 2) including a plurality of memory blocks (Storage 180 includes solid-state/flash devices that have a plurality of memory blocks, para 0033 and FIGS. 1 and 2), the controller comprising:
a processor configured to monitor (A set of processing units 124 and a memory 130 together form control circuitry, which is constructed and arranged to carry out various methods and functions as described herein, para 0022 and FIG. 1) an actual memory block usage of the plurality of memory blocks in the memory device (The system may monitor parameters of user load, e.g., program/erase (P/E) cycles, para 0019), 
a memory configured to store the actual memory block usage of each memory block of the plurality of memory blocks for a predetermined cycle time (A SSD database 140 stores numbers of P/E (program/erase) cycles of the SSDs in storage 180, para 0025 and FIG. 1. X is equal to the number of remaining P/E (program/erase) cycles, which is given by (max – current), para 0043, K is the number of remaining days (mapped to the claimed predetermined cycle time), para 0046. Here, “current” refers to the current (actual) number of P/E cycles which is mapped to the claimed “actual memory block usage”).
Although Dalmatov teaches calculating maximum memory block usage, (max – current) for each memory block, para 0043 of Dalmatov, Dalmatov does not explicitly teach calculating the maximum memory block usage for each memory block by dividing a maximum memory block usage of the memory device by the total number of memory blocks in the memory device.
Thus, Dalmatov does not explicitly teach “having a warranty period based on a maximum usage regarding the plurality of memory blocks” and “wherein the processor is configured to calculate a maximum memory block usage of each memory block by dividing the maximum usage by a number of the plurality of memory blocks, calculate a desired memory block usage by dividing the maximum memory block usage of each memory block by a ratio of the warranty period and the predetermined cycle time” and “until the actual memory block usage of the first memory block reaches to the desired memory block usage” and “perform operation on a first memory block having the actual which is less than the desired memory block usage” and “a background” operation.
However, in an analogous art in the same field of endeavor, Zhang teaches having a warranty period based on a maximum usage regarding the plurality of memory blocks (“the maximum memory block usage may be derived by multiplying the number of memory blocks in the memory device 150 by the maximum P/E cycle count.” Paragraph [0073] of the instant filed specification. Similar teaching is found in Zhang. A flash device 121 may be specified with a 5-year warranty period and 1 WPD (write per day) per block and all of the blocks (segments which is an erasable block, para 0019) of the flash device 121 may be written at the rate of 1 WPD for 5 years, para 0023. Here, 1 WPD multiplied by the warranty period (5 years) of the flash device 121 corresponds to the maximum P/E cycle count of each block described in the specification at paragraph [0073]. The maximum usage corresponds to the number obtained by multiplying 1 WPD with the warranty period (5 years) by the number of blocks in the flash device 121 which is describe in para 0023 of Zhang);
wherein the processor (Processor 501 illustrated in FIG. 5 is configured to implement embodiments of the present disclosure, para 0063 and FIG. 5) is configured to calculate a maximum memory block usage of each memory block by dividing the maximum usage by a number of the plurality of memory blocks (As already described in the preceding paragraph, the maximum usage of the flash device 121 is obtained by multiplying 1 WPD with the warranty period (5 years) and by the number of the memory blocks in the flash device 121, para 0023 of Zhang, based on the description given in paragraph [0073] of the instant filed specification. The calculate a desired memory block usage by dividing the maximum memory block usage of each memory block by a ratio of the warranty period and the predetermined cycle time (The desired memory block usage corresponds to 1 WPD per memory block described in paragraph 0023 of Zhang. This is obtained by dividing the quantity (1 WPD X 5 years) with the warranty period 5 years);
until the actual memory block usage of the first memory block reaches to the desired memory block usage (A current EOL (end of life) value 210 indicates that the flash device 121 can be used at least for 6 days until becoming unreliable. However, a simple predicted trend indicates that the flash device 121 can only be used for 1.8 days due to a large number of erase and write operations on the flash device 121 in the recent days, para 0026 and FIG. 2).
Given the teaching of Zhang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dalmatov with “having a warranty period based on a maximum usage regarding the plurality of memory blocks” and “wherein the processor is configured to calculate a maximum memory block usage of each memory block by dividing the maximum usage by a number of the plurality of memory blocks, calculate a desired memory block usage by dividing the maximum memory block usage of each memory block by a ratio of the warranty period and the predetermined cycle time” and “until the actual memory block usage of the first memory block reaches to the desired memory block usage”. The motivation would be that by being able to calculate a remaining lifetime of a flash device, an administrator would be able to replace the flash device before it fails and as a result data loss occurs, para 0003 of Zhang.
Dalmatov in combination with Zhang discloses all of the claimed limitations from above, but does not explicitly teach “perform operation on a first memory block having the actual memory block usage which is less than the desired memory block usage” and “a background” operation.
However, in an analogous art in the same field of endeavor, Neufeld teaches and perform operation on a first memory block having the actual memory block usage which is less than the desired memory block usage (Controller 802 performs wear leveling of memory 104 based on monitored P/E cycles and expected EOL (end-of-life). “even though the SLC section 813 has a higher endurance level than the MLC section 811, it may still be undergoing very intense write rates, so that it is nearing its EOL [end-of-life] while the MLC section 811 is still relatively fresh.” SLC 813 nearing its EOL is mapped to claimed “actual memory block usage which is less than the desired memory block usage”. EOL indicates a maximum usage (program/erase cycles) of the memory block when the memory block reaches its end-of-life, para 0080 and FIGS. 8-9. Notable here is that SLC 813 nearing its EOL does not mean that the SLC 813 has reached the EOL. SLC 813 still has a remaining memory block usage which is the difference between the EOL and the actual memory block usage).
Given the teaching of Neufeld, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dalmatov and Zhang with “and perform operation on a first memory block having the actual memory block usage which is less than the desired memory block usage”. The motivation would be that memory system’s lifetime would be optimized by managing write operations, para 0002 of Neufeld.
Dalmatov in combination with Zhang and Neufeld discloses all of the claimed limitations from above, but does not explicitly teach that the operation is performed in “a background”.
However, in an analogous art in the same field of endeavor, Lee teaches a background (Wear leveling as well as garbage collection operations may be performed in the background, para 0081).
Given the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dalmatov, Zhang, and Neufeld with “a background”. The motivation would be that the method and the system disclosed may minimize the complexity and performance deterioration of the memory system and maximize use efficiency of a memory device, para 0164 of Lee.
As per dependent claim 2, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov may not explicitly disclose, but Zhang teaches wherein the processor calculates the maximum usage of the memory device based on the maximum program-erase (P/E) cycle count of the plurality of memory blocks and the capacity of the memory device (As already described in the preceding paragraph, the maximum usage of the flash device 121 is obtained by multiplying 1 WPD with the warranty period (5 years) and by the number of the memory 
The same motivation that was utilized for combining Dalmatov and Zhang as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 3, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov teaches wherein the processor calculates and stores the actual memory block usage for the predetermined cycle time based on the amount of host data corresponding to a host write command provided to the controller from a host (The system may monitor parameters of user load, e.g., program/erase (P/E) cycles, as the system knows the amount of data written to it from a host, para 0019).
As per dependent claim 4, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov teaches wherein the processor calculates and stores the actual memory block usage for the predetermined cycle time based on PE cycle counts of the respective memory blocks (The SSD database 140 stores numbers of P/E (program/erase) cycles, para 0025 and FIG. 1).
As per dependent claim 6, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov, Zhang, and Neufeld may not explicitly disclose, but Lee teaches wherein the processor (Controller 130, para 0104 and FIG. 1) performs the background operation by copying valid data of a victim block among the plurality of memory blocks into a memory of the controller (The controller 130 loads data segment 640 of the valid data stored in the memory block 1 650 that is the source memory block, on the buffer 600, para 0104 and FIG. 7), selecting a target block among the plurality of memory blocks (A target memory block 660 is selected, para 0104 and FIG. 7), and copying the valid data into the target block such that physical addresses of data having sequential logical addresses in the valid data are sequential (The controller copies valid data from the source memory block to the target memory block, para 0104 and FIG. 7. When a plurality of source memory blocks are selected as source memory blocks, the controller 130 may perform the copying and storing steps for the valid data of each source memory block in a sequential manner, para 0084).
The same motivation that was utilized for combining Dalmatov and Lee as set forth in claim 1 is equally applicable to claim 6.
As per dependent claim 7, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov and Zhang may not explicitly disclose, but Neufeld teaches classifying the valid data into hot data and cold data (The controller 102 of the memory system 100 can monitor the frequency with which logical addresses are accessed and if a particular logical address is rewritten frequently, this logical address can be kept in the high endurance SLC section 613, para 0049), and storing the hot data and the cold data in different target blocks among the plurality of memory blocks (Controller 102 can monitor the write rate of the individual LBAs and, based on this monitoring, at step 706 compare the write rate against a threshold value. If the write rate exceeds this value, at step 707, the controller selects these hot LBAs to map to the high endurance blocks of the memory, para 0056).
The same motivation that was utilized for combining Dalmatov and Neufeld as set forth in claim 1 is equally applicable to claim 7.
wherein the processor performs the background operation by copying valid data of a victim block among the plurality of memory blocks into a memory of the controller (The controller 130 loads data segment 640 of the valid data stored in the memory block 1 650 that is the source memory block, on the buffer 600, para 0104 and FIG. 7).
The same motivation that was utilized for combining Dalmatov and Lee as set forth in claim 1 is equally applicable to claim 7.
As per dependent claim 9, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov, Zhang, and Neufeld may not explicitly disclose, but Lee teaches wherein the processor performs the background operation by copying data of a memory block, where the number of read operations performed therein exceeds a threshold value among the plurality of memory blocks, into a memory of the controller and writing the copied data to the first memory block (A RAM 6222 may operate according to control of the CPU 6221, and may be used as a work memory, a buffer memory, a cache memory, or the like for read operations, para 0139).
The same motivation that was utilized for combining Dalmatov and Lee as set forth in claim 1 is equally applicable to claim 9.
As per claims 11-12 and 14-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 6-7.
As per claims 18-20, these claims are rejected based on arguments provided above for similar rejected independent claim 1.
s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Zhang and in further view of Neufeld and in further view of Lee and in further view of Takizawa et al. US 2016/0071612 (“Takizawa”).
As per dependent claim 8, Dalmatov in combination with Zhang, Neufeld, and Lee discloses the device of claim 1. Dalmatov, Zhang, Neufeld, and Lee may not explicitly disclose, but in an analogous art in the same field of endeavor, Takizawa teaches wherein the processor performs the background operation by logging an operation history for a longer time period than an existing time period into the memory device (FIG. 6 shows an example of an operation log of each of the NAND chips 31-1 to 31-n, para 0044).
Given the teaching of Takizawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dalmatov, Zhang, Neufeld, and Lee with “wherein the processor performs the background operation by logging an operation history for a longer time period than an existing time period into the memory device”. The motivation would be that the wear level of each NAND chip can be kept to the minimum and performance of each NAND chip may be maintained, para 0062 of Takizawa.
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected dependent claim 8.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132